Exhibit 10.1

 



SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (“Agreement”), dated and effective as of January
14, 2020 (the “Effective Date”), is by and between BPR Cumulus LLC, a Delaware
limited liability company (the “Purchaser”), and Allied Esports Entertainment,
Inc., a Delaware corporation (the “Company”).

 

RECITAL:

 

 

A.       The Purchaser desires to purchase and acquire from the Company, and the
Company desires to sell to the Purchaser, shares of common stock of the Company,
all on the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Purchaser and Company hereby
agree as follows:

 

1.                Purchase of Shares; Closing Date.

 

(a)              On the Closing Date (as defined below), the Company shall sell
and issue to Purchaser 758,725 shares of Common Stock of the Company (the
“Purchased Shares”), and the Purchaser shall purchase and acquire the Purchased
Shares from the Company. The purchase price for the Purchased Shares shall be
$5,000,000 (approximately $6.59 per share) (the “Purchase Price”) and, on the
Closing Date, the Purchaser shall deliver the Purchase Price by wire transfer of
immediately available funds to an account designated in writing by Continental
Stock Transfer & Trust Company, as escrow agent (the “Escrow Agent”), pursuant
to a written escrow agreement entered into by and among the Purchaser, the
Company, and the Escrow Agent simultaneously herewith (the “Escrow Agreement”).
Notwithstanding anything to the contrary, upon such delivery of the Purchase
Price to the Escrow Agent on the Closing Date, the Company shall be deemed to
have received full consideration for the Purchased Shares and all of the right,
title and interest in and to the Purchased Shares shall be transferred and
assigned to the Purchaser and the Purchaser shall be the legal and the
beneficial owner of the Purchased Shares, free and clear of all Encumbrances (as
defined herein); for the avoidance of doubt, the Purchase Price shall be deemed
to have been first delivered and paid in full by the Purchaser to the Company
and the Company to have subsequently delivered the same amount to the Escrow
Agent as escrow funds); and the Company acknowledges and agrees with the
foregoing and agrees not to dispute any of the foregoing.

 

(b)             Upon the execution of the First Esports Venue Lease (as defined
below) by and between the Purchaser (or its affiliate) and the Company (or its
affiliate), the Purchaser and the Company shall deliver joint written
instructions to the Escrow Agent to release $2,500,000 of the Purchase Price to
the Company in accordance with the terms and conditions of the Escrow Agreement.
The Purchaser and the Company acknowledge and agree that they will work together
in good faith at arm’s length to enter into a written lease agreement for the
first Esports Venue at the First Colony Mall (as defined in Exhibit A attached
hereto and made a part hereof) by and between the Purchaser (or its affiliate)
and the Company (or its affiliate) as soon as reasonably practicable following
the Effective Date (the “First Esports Venue Lease”), provided, however, that
the Purchaser and the Company further acknowledge and agree that, unless
otherwise agreed in writing by the Purchaser and the Company, such $2,500,000
shall remain with the Escrow Agent in the applicable escrow account until such
time as the First Esports Venue Lease is fully executed. At such time, the
Purchaser and the Company shall deliver joint written instructions to the Escrow
Agent to release $2,500,000 to the Company in accordance with the terms and
conditions of the Escrow Agreement.

 

(c)              Upon the execution of the Second Esports Venue Lease (as
defined below) by and between the Purchaser (or its affiliate) and the Company
(or its affiliate), the Purchaser and the Company shall deliver joint written
instructions to the Escrow Agent to release $2,500,000 to the Company in
accordance with the terms and conditions of the Escrow Agreement. The Purchaser
and the Company acknowledge and agree that they will work together in good faith
at arm’s length to enter into a written lease agreement for the second Esports
Venue by and between the Purchaser (or its affiliate) and the Company (or its
affiliate) as soon as reasonably practicable following the full execution of the
First Esports Venue Lease (the “Second Esports Venue Lease”), provided, however,
that the Purchaser and the Company further acknowledge and agree that, unless
otherwise agreed in writing by the Purchaser and the Company, such $2,500,000
shall remain with the Escrow Agent in the applicable escrow account until such
time as the Second Esports Venue Lease is fully executed. At such time, the
Purchaser and the Company shall deliver joint written instructions to the Escrow
Agent to release $2,500,000 to the Purchaser in accordance with the terms and
conditions of the Escrow Agreement.

 

 

 



 1 

 

 

(d)             The closing of the purchase and sale of the Purchased Shares
shall take place by exchange of this Agreement, the Escrow Agreement and
signature pages thereto via email and the delivery of the Purchase Price to the
Escrow Agent, respectively, on the Effective Date or on such other date as the
parties to this Agreement may mutually agree in writing (the “Closing Date”).
Within three (3) business days after the Closing Date, the Company (through its
transfer agent) will deliver to the Purchaser evidence of the Purchased Shares,
including, without limitation, an accounting statement showing the issuance of
the Purchased Shares in restricted book entry.

 

2.                Registration Rights. The Company shall, on or prior to March
30, 2020, file with the Securities and Exchange Commission (the “Commission”) a
registration statement registering the resale of the Purchased Shares (as
amended from time to time, the “Registration Statement”), and use its best
efforts to have the Registration Statement declared effective within the earlier
of (i) sixty (60) days of the filing of the Registration Statement and (ii) five
(5) business days after being advised by the Commission that the Commission is
not reviewing the Registration Statement or has no further comments to the
Registration Statement. The Company will use its reasonable best efforts to
maintain the continuous effectiveness of the Registration Statement until the
earlier of (a) the date on which such securities may be resold without any
limitations (including, without limitation, volume or manner of sale
limitations) pursuant to Rule 144 promulgated under the Securities Act (as
defined below) and (b) the date on which the Purchaser has notified the Company
in writing that all of such registrable securities have actually been sold. Upon
the Registration Statement becoming declared effective by the Commission, (i)
the Company will promptly notify the Purchaser of the effectiveness of the
Registration Statement, and (ii) if after the date the Registration Statement is
declared effective, the Purchaser seeks to sell the Purchased Shares, the
Company shall take all actions reasonably necessary to allow, and shall use
reasonable best efforts to ensure that the Company’s transfer agent and counsel
facilitate, the sale or transfer of the Purchased Shares pursuant to the
Registration Statement.

 

The Company shall:

 

(a)              advise the Purchaser within one (1) business day:

 

(1)when the Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(2)of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information with respect thereto;

 

(3)of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for such purpose;

 

(4)of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Purchased Shares included therein for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(5)if it learns that any statement included in the Registration Statement or
related prospectus is misleading and omits to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising the Purchaser of such events, provide the Purchaser with
any material, nonpublic information regarding the Company;

 

(b)             use its commercially reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of the Registration
Statement as soon as reasonably practicable;

 

(c)              upon the occurrence of any event contemplated above, except for
such times as the Company is permitted hereunder to suspend, and has suspended,
the use of a prospectus forming part of the Registration Statement, the Company
shall use its best efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Purchased Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

 

 



 2 

 

 

(d)             use its commercially reasonable best efforts to cause all the
Purchased Shares to be listed on each securities exchange or market, if any, on
which equity securities issued by the Company have been listed; and

 

(e)              use its reasonable best efforts to take all other steps
necessary to effect the registration of the Purchased Shares contemplated
hereby.

 

The Company shall, notwithstanding any termination of this Agreement, indemnify,
defend and hold harmless the Purchaser (to the extent a seller under any
Registration Statement), the officers, directors, agents, partners, members,
managers, stockholders, affiliates, employees and investment advisers of each of
them, each person who controls the Purchaser (within the meaning of Section 15
of the Securities Act of 1933, as amended (the “Securities Act”) or Section 20
of the Securities Exchange Act of 1934, as amended, the “Securities Exchange
Act”)) and the officers, directors, partners, members, managers, stockholders,
agents, affiliates, employees and investment advisers of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, demands, suits, actions, judgments, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any prospectus included in any
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 2, except to the extent,
but only to the extent, that such untrue statements, untrue statements,
omissions or omissions are based upon information regarding the Purchaser
furnished in writing to the Company by the Purchaser expressly for use therein.
The Company shall notify the Purchaser promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 2 of which the Company is or becomes aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an indemnified party and shall survive the transfer of
the Purchased Shares by the Purchaser.

 

3.                Purchaser Representations, Warranties, and Covenants.
Purchaser hereby represents, warrants, and covenants to the Company that:

 

(a)              Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

(b)             This Agreement has been validly authorized, executed and
delivered by the Purchaser and, assuming the due authorization, execution and
delivery thereof by the Company, is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Purchaser does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which the Purchaser is a party which would prevent the
Purchaser from performing its obligations hereunder or (ii) any law, statute,
rule or regulation to which the Purchaser is subject.

 

(c)              Purchaser has the requisite corporate power and authority to
enter into and to perform its obligations under this Agreement; and the
execution, delivery and performance by the Purchaser of this Agreement have been
duly authorized by all necessary action on the part of the Purchaser.

 

(d)             Purchaser is an “accredited investor” as defined by Rule 501
under the Securities Act.

 

(e)              Purchaser acknowledges that it has had the opportunity to
review this Agreement and the transactions contemplated by this Agreement with
the Purchaser’s own legal counsel and investment and tax advisors. Purchaser is
familiar with the business, management, financial condition and affairs of the
Company.

 

(f)              Purchaser has reviewed the documents of the Company filed with
the Commission (the “Company Filings”), and Purchaser understands the content of
the Company Filings and the risks described about an investment in the Company.

 

(g)             Purchaser has been advised that the Purchased Shares have not
been registered under the Securities Act.

 

 

 



 3 

 

 

(h)             The Purchased Shares will be acquired for the Purchaser’s own
account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act.

 

(i)               The Purchaser has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Purchased Shares. The Purchaser
acknowledges receipt of copies of the Company Filings.

 

(j)               The Purchaser understands that the Purchased Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

(k)             The Purchaser understands that certificates evidencing the
Purchased Shares may bear a legend noting that the Purchased Shares have not
been registered under the Securities Act or any applicable state securities laws
and may not be transferred except in certain situations.

 

(l)               The Purchaser’s principal executive offices are in the
jurisdiction set forth in the address for such Purchaser set forth on the
applicable signature page attached hereto.

 

(m)            Notwithstanding Section 4(f) below, the parties hereto
acknowledge and agree that in connection with the HyperX Esports Truck Events
(as defined in Section 4(f) below), each party shall perform the services and/or
satisfy the obligations set forth in Exhibit B attached hereto and made a part
hereof.

 

4.                Company Representations, Warranties, and Covenants. The
Company hereby represents, warrants and covenants to the Purchaser that:

 

(a)              The Company is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

(b)             This Agreement has been validly authorized, executed and
delivered by it and, assuming the due authorization, execution and delivery
thereof by the Purchaser, is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Company does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which the Company is a party which would prevent the
Company from performing its obligations hereunder or (ii) any law, statute, rule
or regulation to which the Company is subject.

 

(c)              The Company has the requisite corporate power and authority to
enter into and to perform its obligations under this Agreement; and the
execution, delivery and performance by the Company of this Agreement have been
duly authorized by all necessary action on the part of the Company.

 

(d)             None of the Company Filings filed with the Commission since
August 9, 2019, as of their respective dates (or, if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(e)              The Company shall only use the Purchase Price as set forth in
Exhibit A, and the Company hereby covenants to the Purchaser the Company’s
obligations as set forth in Exhibit A.

 

(f)              The Company, or one its subsidiaries, shall create, produce,
and execute three (3) esports events during each calendar year in 2020, 2021,
and 2022, respectively, that will include the HyperX Esports Truck (as defined
in Exhibit A hereto) at one or more of the Brookfield Property Malls (together,
the “HyperX Esports Truck Events” and each, a “HyperX Esports Truck Event”),
which the timing of such HyperX Esports Truck Events for each applicable
calendar year shall be mutually agreed upon in writing by the parties hereto
(e.g., electronically or otherwise, including, without limitation, e-mail
confirmation). Notwithstanding the foregoing, the parties hereto acknowledge and
agree that in connection with the HyperX Esports Truck Events, each party shall
perform the services and/or satisfy the obligations set forth in Exhibit B.

 

 



 4 

 

 

(g)             The Purchased Shares are free and clear of any liens, charges,
pledges, claims, restrictions, security interests or encumbrances or to any
option, warrant or agreement (collectively, “Encumbrances”) except as expressly
set forth in this Agreement.

 

(h)             The Share Purchase Agreement entered into with the Company or
any of its affiliates and Simon Property Group, Inc. (or any of its
subsidiaries, including without limitation, Simon Equity Development, LLC) is
the exclusive agreement setting forth the terms for the acquisition of any
shares of the Company’s capital stock or any other securities of the Company or
any options, warrants or other rights to acquire any such shares or securities,
and is attached as Exhibit 10.9 of the Company’s Registration Statement on Form
S-1 available at
https://www.sec.gov/Archives/edgar/data/1708341/000168316819002657/brac_ex1009.htm.
To the Company’s knowledge, (i) Simon Equity Development, LLC held 758,252
shares of Common Stock of the Company as of September 11, 2019, and the purchase
price paid therefor by Simon Equity Development, LLC was $5,000,000, (ii) other
than the foregoing Share Purchase Agreement, Simon Equity Development, LLC holds
or held no options, warrants or other rights to acquire any shares of the
Company’s capital stock or any other securities of the Company, and (iii) other
than Simon Equity Development, LLC, neither Simon Property Group, Inc. nor any
of its subsidiaries holds or held any shares of the Company’s capital stock or
any other securities of the Company or any options, warrants or other rights to
acquire any such shares or securities.

 

5.                Disclosure; Exchange Act Filings/Press Release/Public
Announcement. Promptly after execution of this Agreement, the Company will file
a Current Report on Form 8-K (“Signing Form 8-K”) under the Exchange Act
reporting it in a form agreed to by the parties hereto that contains all
material information required by applicable law. The parties to this Agreement
shall reasonably cooperate with one another to cause the Signing Form 8-K, and
any other disclosures related to the transactions contemplated herein required
by applicable law from time to time after the Effective Date, to be filed with
the Commission. The parties hereto shall work together in good faith and issue a
mutually approved, joint press release regarding this Agreement and the parties’
business relationship regarding the terms and conditions outlined herein within
a reasonable time following the Closing Date. Notwithstanding anything herein to
the contrary, the Company will not communicate or disclose the Purchase Price
publicly (whether in a press release or other forms of public announcements)
without the Purchaser’s prior written consent (in Purchaser’s sole and absolute
discretion), provided, however, that such restriction or limitation shall not
prevent Company from disclosing the Purchase Price in filings with the
Commission or as otherwise required by applicable law.

 

6.                Accounting Statements. In connection with Company’s
obligations set forth in Section 4(e) above and Exhibit A, within sixty (60)
days following the opening of each Esports Venue (as defined herein) and,
thereafter, within thirty (30) days following the end of each calendar quarter
until all of the Purchase Price has been used in accordance with Section 4(e)
above and Exhibit A, as confirmed in writing by the Company and agreed to in
writing by the Purchaser (the “Purchase Price Depletion”), Company shall provide
and/or deliver to Purchaser accounting statements that reasonably set forth
Company’s expenditures relating to the creation, building, management and/or
on-going operations of each Esports Venue (the “Accounting Statements”). Until
the Purchase Price Depletion and upon reasonable advance notice from the
Purchaser (i.e., not less than ten (10) calendar days), the Company will allow
the Purchaser and its representatives reasonable access to, during normal
business hours and without unreasonable interference with the operation of the
business of the Company, materials and information related to the Accounting
Statements and the expenditures set forth therein as the Purchaser may
reasonably request (including, without limitation, any receipts of or agreements
or statements of work related to such expenditures).

 

7.                Confidentiality. Subject to Section 5 above, each of the
parties hereto agrees to maintain in confidence the terms of this Agreement as
well as any other information which is or should be reasonably understood to be
confidential, including, but not limited to, business plans, financial results,
methods and business practices, sales and projections, except as may otherwise
be required by law, or as is generally known to the public or as may be required
to be disclosed to investors or potential investors or lenders or potential
lenders to the disclosing Party. Each of the parties hereto agrees to limit
access to any and all confidential information to such of their respective
employees or representatives as reasonably required for the purpose of
performing their respective obligations hereunder.

 

8.                Insider Trader Policy. The Purchaser acknowledges that the
Company maintains an Insider Trading Policy (the “Insider Trading Policy”), and
the Purchaser agrees to abide by the Insider Trading Policy, to the extent
applicable and to the extent a complete copy of which is provided to the
Purchaser prior to the Closing Date. The Company shall provide the Purchaser
with a complete copy of the Insider Trading Policy prior to the Closing Date.

 

9.                Entire Agreement; Amendment. This Agreement and the Escrow
Agreement constitute the entire agreement between the parties and supersedes any
prior understandings, agreements or representations by or among the parties, or
any of them, written or oral, with respect to the subject matter hereof. This
Agreement may be amended or modified only by written instrument signed by all
parties hereto. The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.

 

 

 



 5 

 

 

10.             Governing Law. This Agreement shall be governed by the laws of
the State of Delaware applicable to contracts wholly executed and performed
therein. The parties agree that any dispute related to this Agreement shall
exclusively be held in a venue in any court of competent jurisdiction in the
State of Delaware, and the parties submit to the jurisdiction thereof.

 

11.             Fees and Expenses. Each party shall pay their own fees and
expenses incurred in connection with such party’s consideration and discussion
or negotiation of this Agreement and any additional agreements related thereto,
including all legal, accounting and financial advisory fees and expenses;
provided that each party shall pay fifty percent (50%) of any fees owed to or
amounts charged by the Escrow Agent for the escrow services provided pursuant to
this Agreement and the Escrow Agreement.

 

12.             Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Agreement.

 

13.             Indemnification. Subject to Section 2, each party hereto agrees
to indemnify and hold harmless the other party and their respective officers,
directors, partners, shareholders, affiliates and related entities, employees,
advisors and agents, from and against any Losses arising out of, or in any way
connected with (a) the negligence, misconduct or culpable actions or omissions
of such party in connection with the performance of its obligations under this
Agreement; and (b) a breach of any provision hereof (provided, however, that the
indemnifying party shall be given prompt written notice of any such action or
claim). This provision shall survive any termination of this Agreement.

 

14.             Remedies. Each of the parties hereto acknowledges and agrees
that, in the event of any breach of any covenant or agreement contained in this
Agreement by the other party, money damages may be inadequate with respect to
any such breach and the non-breaching party may have no adequate remedy at law.
It is accordingly agreed that each of the parties hereto shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to seek injunctive relief and/or to compel specific performance to prevent
breaches by the other party hereto of any covenant or agreement of such other
party contained in this Agreement.

 

15.             Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto, not to be unreasonably withheld, provided, however, that either party
may assign its rights and/or obligations to any entity controlled by,
controlling or under common control with such party or to any corporate
successor thereto.

 

16.             Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

BPR CUMULUS LLC

 

By: BPR OP, LP, its managing member

 

By: GGP Real Estate Holding II, Inc., its general partner

 

By:      /s/ Tyler Steel

 

Name:      Tyler Steel

 

Title: Authorized Signatory

 

Address: 350 North Orleans, Suite 300

                  Chicago, Illinois 60654

 

 

 

 

ALLIED ESPORTS ENTERTAINMENT, INC.

 

By:   /s/ Frank Ng

 

Name:   Frank Ng

 

Title:   Chief Executive Officer

 

Address: 17877 Von Karman Ave, Suite 300

                  Irvine, California 92614

 

 

 

 



 6 

 

 

EXHIBIT A

 

1.The Purchase Price will be utilized solely as set forth in this Exhibit A and
as otherwise mutually agreed upon in writing by the parties hereto (e.g.,
electronically or otherwise, including, without limitation, e-mail
confirmation). The Company covenants and agrees that the Purchase Price shall be
spent solely on the following (unless otherwise mutually agreed upon in writing
by the parties hereto (e.g., electronically or otherwise, including, without
limitation, e-mail confirmation)):

 

a.The development and operation of two (2) Esports Venues (as defined below) at
malls owned and/or operated by the Purchaser or any of its affiliates (each, a
“Brookfield Properties Mall” and collectively, the “Brookfield Properties
Malls”) as further described below in this Exhibit A, provided however that the
first location of the Esports Venues shall be at the First Colony Mall in Sugar
Land, Texas (the “First Colony Mall”), and the locations of the other Esports
Venues shall be mutually agreed upon in writing by the parties hereto (e.g.,
electronically or otherwise, including, without limitation, e-mail
confirmation); and

 

b.Such other items as the Parties may mutually agree upon in writing following
the Effective Date; provided, however, that the Company, or its subsidiaries,
will not spend the Purchase Price on (i) utilizing or deploying its Hyper
Esports Truck, a state-of-the-art mobile esports arena that contains full
esports event and production capability, including, without limitation,
crowd-facing LED display, PCs and player stations, and VIP lounge, to conduct
mobile esports gaming tournaments, broadcasts, and events (the “HyperX Esports
Truck”), to create, produce, and execute esports events at any Brookfield
Properties Mall; (ii) any expenses incurred by the Company or its subsidiaries
pursuant to its obligations under Exhibit B to this Agreement, and (iii) leasing
any space on any Brookfield Properties Mall (the “Exclusions”).

 

2.The Company, or one of its subsidiaries, will develop integrated esports
experience venues at mutually agreed upon Brookfield Properties Malls that will
include a dedicated gaming space and production capabilities to attract and to
activate esports and other emerging live events at such Brookfield Properties
Malls (each, an “Esports Venue” and collectively, the “Esports Venues”). For the
avoidance of doubt, the Company will create at least two (2) Esports Venues as
part of this initial phase of the joint project undertaken by the parties
hereto. In connection with the foregoing and subject to the Exclusions, the
parties acknowledge and agree that the Purchase Price will be utilized for mall
improvements and on-going operations in connection with the build-out and
management of the Esports Venues at the First Colony Mall and other mutually
agreed upon Brookfield Properties Malls. Within three (3) months following the
Closing Date and notwithstanding any other provision of this Agreement, the
parties will enter into the First Esports Venue Lease at the First Colony Mall
(the terms of which shall be commercially reasonable), and within twelve (12)
months following the Closing Date and notwithstanding any other provision of
this Agreement, the parties will mutually agree upon in writing the location of
the second Esports Venue and will enter into the Second Esports Venue Lease (the
terms of which shall be commercially reasonable). To the extent that Company
does not create at least two (2) Esports Venues as part of this initial phase of
the joint project undertaken by the parties hereto, and provided that Purchaser
is not in breach of its obligations related thereto or otherwise under this
Agreement, Company acknowledges and agrees that such inability to create at
least two (2) Esports Venues shall constitute a material breach of this
Agreement and Purchaser shall have the right to pursue all available legal and
equitable remedies against Company. Each party shall use its good faith,
commercially reasonable efforts to agree upon the terms of each lease, which
terms shall be commercially reasonable.

 

3.The Company acknowledges and agrees that as it considers developing additional
esports venues similar to the Esports Venues, it will give consideration to
trade areas or locations where Purchaser has Brookfield Properties Malls.
Further, in connection with the foregoing and prior to June 30, 2021, the
Company will not open esports venues similar to the Esports Venues at any
Non-owned and/or Operated Brookfield Properties Mall in the United States
without Purchaser’s prior written approval, provided, however, that the above
restriction shall not apply to any agreement that the Company (or one of its
affiliates or related entities) enters into with (i) Simon Equity Development,
LLC and/or its affiliates or related entities, and/or (ii) any esports facility
or esports venue similar to the Esports Venues owned and/or operated by third
parties that are as of the Closing Date (or will be following the Closing Date)
members of the Company’s, or any of its affiliate’s, affiliate program property
network. A “Non-owned and/or Operated Brookfield Properties Mall” shall mean any
mall or shopping center with at least 300,000 square feet of gross leasable
retail area that is not owned or operated by Purchaser or any of its affiliates.

 

 

[END OF EXHIBIT A]

 

 

 



 7 

 

 

[ex10_image.jpg] 

 

EXHIBIT B

 

In connection with the HyperX Esports Truck Events, each party hereby grants to
the other party the necessary rights to complete the activities related thereto
and each party shall complete the services and/or satisfy the corresponding
obligations as follows: 

 

A.      The Company will provide to Purchaser and/or complete the following
services:

 

1.HyperX Esports Truck; 2.Operations team to coordinate and execute HyperX
Esports Truck physical arrival, including timely set up, breakdown, and
departure from the HyperX Esports Truck Event; 3.Operations team to coordinate
all permits, installation of power and internet, and other on-site operational
elements as needed; 4.Activation production staff, including graphics and audio;
5.One (1) esports event host, MC, or caster; 6.One (1) on-site executive, event
producer, or tour manager; 7.One (1) stage manager to deal with technical
operations; 8.One (1) technical director; 9.One (1) stage assistant; 10.VIP
rooftop decor (e.g., aluminum tables and chairs, wicker furniture set, and
umbrellas); and 11.Promotion through the Company’s or its subsidiaries’ social
media and streaming channels (if applicable and/or available).

 

 B.      Purchaser will provide to the Company and/or complete the following
services:

 

1.Footprint for HyperX Esports Truck experience, including area for HyperX
Esports Truck, audience, and fan interaction; 2.At least forty-eight (48) hours
of set up time for the HyperX Esports Truck prior to each HyperX Esports Truck
Event; 3.24-hour hard line power for the HyperX Esports Truck to specification
at adequate levels; 4.Space and access to the HyperX Esports Truck Event
amenities and support; 5.Internet access with appropriate speeds to
specification in line with the HyperX Esports Truck Event needs or requirements;
6.Overnight dedicated security for the HyperX Esports Truck; 7.Event security to
help with crowd management at HyperX Esports Truck Events and stage lines and
immediately surrounding areas; 8.Additional VIP decor items (including, without
limitation, pillows, candles, and bar); 9.All supporting event items, including,
without limitation, tent, tables, skirting, chairs, space heaters, stanchions,
and related items; 10.Additional support staff as needed; and 11.Event
credentials and parking for the Company’s staff, freelancers and esports
celebrities (if applicable).

 

[END OF EXHIBIT B]

 

 

 

 8 

